Title: To Alexander Hamilton from James Nicholson, [22 July 1795]
From: Nicholson, James
To: Hamilton, Alexander


Sir
[New York, July 22, 1795]
From the late hour of A Vissit from one of our Acquaintance & her frequent attempts to get Mrs. Nicholson alone in the Garden & from the Converasation I had with the Lady in waiting upon her home, I have no doubt on my mind She came to Alarm my family of what was likely to take place. I have therefore to insist upon the matter being determined at an early hour this Morning, (that all further corrispondence discontinue) & at a place that our seconds may agree upon.
I am yrs. &c.

Jas. Nicholson
Wednesday Morng.½ past 5
A. Hambleton Esqr.

